

	

		II 

		109th CONGRESS

		1st Session

		S. 678

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Reid introduced the

			 following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To amend the Federal Election Campaign Act

		  of 1971 to exclude communications over the Internet from the definition of

		  public communication.

	

	

		

			1.

			Modification of definition of public communication

			Paragraph (22) of section 301

			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22)) is amended by

			 adding at the end the following new sentence: Such term shall not

			 include communications over the Internet..

		

